Citation Nr: 0903732	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-41 132	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.

During a September 2005 hearing held at the RO, the veteran 
presented sworn testimony in support of his appeal before the 
undersigned Veterans Law Judge.

In August 2006, the Board of Veterans' Appeals (Board) 
remanded the veteran's appeal for additional evidentiary 
development.  Such development having been accomplished, the 
matter has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Neither anxiety nor depression, or the presence of any 
psychiatric disorder is shown during service.

2.  The initial documentation of any psychiatric disorder is 
many years subsequent to service.

3.  No nexus between the currently-shown depression and 
anxiety and the veteran's period of service is shown in the 
evidence of record.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims he suffers from depression and anxiety as 
a result of being a black man serving in a predominantly 
white unit in German, during the Vietnam era.  He asserts 
that this experience caused him to turn to alcohol for many 
years and that the resulting depression and anxiety merit a 
grant of service connection.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the veteran was informed of these elements with 
regard to the claim decided herein in a letter of May 2003, 
prior to the initial adjudication in the matter.  The veteran 
was notified specifically of how the VA assigns disability 
ratings and effective dates in January 2008.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, we observe that no disability rating or effective 
date will be assigned as a result of the instant decision.

The veteran's service medical records, and VA treatment 
records have been obtained in support of the veteran's claim.  
The veteran presented sworn testimony in support of his 
claim.  No VA medical examination has been provided, because 
there is no evidence establishing an event, injury, or 
disease in service, or indicating any association between his 
currently-diagnosed psychiatric disorder and service.  For 
these reasons, under the law, an examination is not necessary 
to decide the claim.  38 C.F.R. § 3.159(4).  He and his 
representative have presented relevant written argument in 
support of his claim.  We are satisfied that all relevant and 
obtainable evidence pertaining to the issues decided herein 
has been obtained.  All relevant records and contentions have 
been carefully reviewed.  Thus, the Board concludes that VA 
has satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The report of the general medical examination conducted in 
February 1966, prior to the veteran's April 1966 induction 
into service reflects that the veteran himself reported 
suffering from frequent or terrifying nightmares, and 
depression or excessive worry, prior to his entry into 
service.  During the clinical portion of the examination, 
however, no psychiatric abnormality was noted and he was 
judged to have been psychiatrically normal and fit for 
induction into service at that time.  His service treatment 
records do not reflect any mental health complaints or 
treatment during service.  During his separation medical 
examination in March 1968, he reported experiencing no 
nightmares or depression, at that time or in the past.  He 
was again judged to have been psychiatrically normal during 
the clinical examination.

During the September 2005 hearing on appeal, the veteran 
testified that those treating him had stated to him that his 
current psychiatric illness was linked to his experiences in 
the service.  The treatment records that are of record, 
reflecting VA medical care provided from 2000 until 2008 do 
not include any such medical opinion, however.  As he does 
not report receiving mental health treatment from any other 
source, we assume that the records available are 
comprehensive.

Review of the medical evidence reveals that there are no 
references in the treatment reports to his assertion in 
support of his claim that he felt racial tension and pressure 
during service.  Rather, the veteran provided the history on 
multiple occasions of having begun to drink heavily during 
service and continuing thereafter.  These statements are 
supported in the claims file by letters from two siblings and 
his grandmother to the effect that his personality and 
behavior changed dramatically after his return from service.  
Both of his siblings, one a nurse and one a social worker, 
describe him as having become an alcoholic during his time in 
service.  A single treatment record dated in 2006 reflects 
that the veteran recalled experiencing intense anxiety at the 
beginning of his service when he was waiting to see where he 
would be deployed.  

Review of the VA treatment reports shows that the veteran 
lost a job in 1999, his unemployment benefits expired in 2000 
and his girlfriend kicked him out of their home in 2000.  
After living in his truck for some time, he checked himself 
into the VA inpatient alcohol/substance abuse rehabilitation 
program in 2000.  Upon admission into the program, he 
reported having had no prior psychiatric or mental health 
treatment.  Although the initial diagnoses reflect solely 
alcoholism, after having been detoxified for several months, 
he was assigned a diagnosis of adjustment disorder in June 
2001.  Subsequent diagnoses of generalized anxiety disorder, 
and major depressive disorder were assigned in August and 
September 2001.  

The veteran was apparently successful at maintaining 
sobriety, as later records reflect a history of alcoholism, 
and that the veteran was taking medication for the treatment 
of anxiety and depression.  By 2006, the pertinent diagnoses 
of record were of generalized anxiety disorder and major 
depressive disorder by history.  As of 2007, a treatment note 
indicates that he was experiencing no depression or anxiety, 
that he was working and remaining sober, although he 
continued to take anti-anxiety medication.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as a psychosis becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  However, a pre-existing disease 
or injury will be presumed to have been aggravated by service 
only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a).  

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Although the evidence demonstrates that the veteran has a 
current psychiatric diagnosis, no connection to service 
whatsoever is shown.  The service medical records do not 
support the veteran's contention that he had depression or 
anxiety problems in service.  No sign of any psychiatric 
disorder was shown during service or upon his discharge from 
service, and the veteran himself did not seek treatment for 
his disabilities until 2000.  To the extent that he 
complained of nightmares and depression prior to his entrance 
into service, the absence of complaints or treatment during 
or for many years after service weighs against any finding 
that a pre-existing psychiatric disability was aggravated by 
service.  He did not assert they were related to service 
until 2003, when he filed the claim which led to this appeal.  
Rather, no psychiatric disability was documented until many 
years after service, and no connection to service is shown in 
any of the pertinent medical records.  This lengthy period 
without treatment, post-service, weighs heavily against the 
claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As 
he is not currently diagnosed with a psychosis-type disease, 
the presumption of service connection for chronic diseases is 
not applicable.

The Board acknowledges the veteran's contentions that he has 
suffered from anxiety and depression since his time in 
service.  However, his statements as to a medical matter such 
as the one at issue cannot be accorded probative weight.  
Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Although the veteran's siblings are shown to have some 
medical expertise, as a social worker and a nurse, their 
statements essentially pertain to the veteran's alcoholism, 
rather than to depression and anxiety.  

Even despite the absence of any medical records between 1968 
and 2000, the Board accepts the veteran's own statements and 
those of his siblings regarding the continuity of his 
alcoholism from service until 2000, as well as his statement 
that he began drinking heavily during service.  However, with 
regard to claims filed after October 31, 1990, such as this 
one which was filed in 2003, service connection may not be 
granted for injury or disease which was the result of the 
veteran's own abuse of alcohol or drugs.  38 U.S.C.A. § 105; 
38 C.F.R. § 3.1(m).  As no psychiatric disability, other than 
possible alcoholism, is demonstrated in the evidence of 
record prior to 2000, no connection to service is shown as to 
any disease for which service connection may be granted.  

In summary, the evidence of record simply does not support 
the veteran's assertion that he has had the disabilities at 
issue since service, and no other nexus to service is shown 
in the record.  The preponderance of the evidence is against 
the claims and service connection must be denied.


ORDER

Service connection for a psychiatric disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


